Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Shanna Leigh Carpenter, Appellant                     Appeal from the 8th District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
No. 06-19-00204-CR        v.                          1927105).        Memorandum         Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Burgess and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Shanna Leigh Carpenter, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MARCH 24, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk